DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.  Claims 10, 14, 21-22, 24, and 26 are canceled.  Claims 27-32 are newly presented.  Claims 1-4, 7-9, 11-13, 15-16, 23, 25, and 27-32 are examined.

Drawings


Figures 1 & 4 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim recitations, listed below, must be shown or the feature(s) canceled from their respective claims.  No new matter should be entered.
Regarding Claim 23: recitation “a pre-cooler provided within the combustion engine, the pre-cooler being thermally coupled to an upstream portion of the combustion engine and the second bleed air supply” is not shown in the Figures. Note: Figures show the third bleed air supply being coupled with the pre-cooler.
Regarding Claim 31: recitation “a pre-cooler provided within the bypass air duct and thermally coupled to the fluid from the fan section and fluidly coupled to the second bleed air supply” is not shown in the Figures. Note: Figures show the third bleed air supply being coupled with the pre-cooler.
Regarding Claim 32: recitation “the gas turbine engine further comprises a subsystem and wherein the second bleed air supply is selectively couplable to the subsystem and the first turbine” is not shown in the Figures.  Note: Figures show the third bleed air supply being selectively couplable to the subsystem and the first turbine.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections







Claims 1, 7, 23, 27-28, 30 and 32 are objected to because of the following informalities:  
Regarding Claims 27 & 28:
The recitation “the at least the second fluid flow” (ll. 12-13 in claims 27 & 28) is believed to be in error for – the second fluid flow –.


Regarding Claims 1, 7, 30, & 32 :
The recitation “couplable” (l. 19 in claim 1, l. 3 in claim 7, ll. 2 & 3 in claim 30; and l. 2 in claim 32) is believed to be in error for – coupled –.
Regarding Claim 23:
The recitation “the second bleed air supply” (l. 3) is believed to be in error for –the third bleed air supply –.



d.	Appropriate correction is required. 

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 31, and 32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23, the recitation “a pre-cooler provided within the combustion engine, the pre-cooler being thermally coupled to an upstream portion of the combustion engine and the second bleed air supply” (ll. 1-3) renders the claim indefinite because it is unclear and ambiguous. It is unclear if the pre-cooler is coupled to the second bleed air supply, as claimed, or to the third bleed air supply, as disclosed, OR if this is a different pre-cooler that is not disclosed in specification.
Regarding Claim 31, the recitation “a pre-cooler provided within the bypass air duct and thermally coupled to the fluid from the fan section and fluidly coupled to the second bleed air supply” (ll. 4-5) renders the claim indefinite because it is unclear and ambiguous. It is unclear if the pre-cooler is coupled to the second bleed air supply, as claimed, or to the third bleed air supply, as disclosed, OR if this is a different pre-cooler that is not disclosed in specification.
Regarding Claim 32, the recitation “the gas turbine engine further comprises a subsystem and wherein the second bleed air supply is selectively couplable to the subsystem and the first turbine” (ll. 1-3) renders the claim indefinite because it is unclear and ambiguous. It is unclear if the second bleed air supply is coupled to the subsystem and the first turbine, as claimed but not not disclosed in specification, or is it supposed to be the third bleed air supply that is coupled, as disclosed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 (First interpretation) is rejected under 35 U.S.C. 103 as being unpatentable over Sautron 2018/0057172 (Sautron ‘172) in view of Mackin 2014/0250898, Sautron 2018/0057171 (Sautron ‘171 - First Interpretation), Dhingra 2012/0031600, and further in view of O'Toole 10100733.
Regarding Claim 1 (First interpretation), Sautron ‘172 teaches a combustion engine 12 (Figs. 2-3) comprising: 
a combustion chamber 25; 
a first bleed air supply 34 selectively fluidly coupled to a portion 30 of the combustion engine 12 upstream of the combustion chamber 25, via a first controllable valve 46 (Fig. 3); 
a second bleed air supply 36 selectively fluidly coupled to a portion 32 of the combustion engine 12 upstream of the combustion chamber 25, via a second controllable valve 50 (Fig. 3); 
and a turbomachine 38 comprising: 
a first compressor 42b, a second compressor 42a, and a first turbine 40a mounted to a common shaft 41 with the first compressor 42a fluidly coupled (via 66b) to the first bleed air supply 34.
Sautron ‘172 does not teach a second bleed air supply fluidly coupled to a portion of the combustion engine downstream of the combustion chamber; a third bleed air supply selectively fluidly coupled to a portion of the combustion engine downstream of the combustion chamber, via a third controllable valve, the third bleed air supply and the second bleed air supply meet at a junction downstream of the second controllable valve and the third controllable valve, the junction being fluidly coupled to the first turbine; the third bleed air supply includes a branch with a first leg and a second leg, separate from the first leg, with the first leg being fluidly couplable to the junction, and the first and second compressors in serial flow arrangement, and an intercooler serially fluidly coupling a portion of the first compressor to a portion of the second compressor.
Mackin teaches
a second bleed air supply 262 fluidly coupled to a portion 222 of the combustion engine 200 downstream of the combustion chamber 214 ([0071]; Fig. 7.  Mackin teaches that the turbine 234 may receive bleed air (via the second bleed air supply 262) form a high pressure turbine 222.  Therefore this teaches a second bleed air supply 262 that is fluidly coupled to a portion 222 of the combustion engine 200 downstream of the combustion chamber 214).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second bleed air supply 36 of Sautron ‘172 with Mackin’s second bleed air supply 262 that is fluidly coupled to a portion 222 of the combustion engine 200 downstream of the combustion chamber 214, in order to provide an alternative source of bleed air to operate compressor 232 (Mackin; [0071]).
Sautron ‘172 in view of Mackin does not teach a third bleed air supply selectively fluidly coupled to a portion of the combustion engine downstream of the combustion chamber, via a third controllable valve, the third bleed air supply and the second bleed air supply meet at a junction downstream of the second controllable valve and the third controllable valve, the junction being fluidly coupled to the first turbine; the third bleed air supply includes a branch with a first leg and a second leg, separate from the first leg, with the first leg being fluidly couplable to the junction, and the first and second compressors in serial flow arrangement, and an intercooler serially fluidly coupling a portion of the first compressor to a portion of the second compressor.
Sautron ‘171 teaches a second bleed air supply 186b with a second controllable valve 184, and 
a third bleed air supply 186c selectively fluidly coupled to a portion of the combustion engine 12 upstream of the combustion chamber 25, via a third controllable valve 184 (seen in Annotated Fig. 4, below),
the third bleed air supply 186c and the second bleed air supply 186b meet at a junction [a] downstream of the second controllable valve 184 and the third controllable valve 184, the junction being fluidly coupled to the first turbine 140a (Annotated Fig. 4, below).

    PNG
    media_image1.png
    563
    803
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 4 of Sautron (US 2018/0057171 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify the second bleed air supply 36 [downstream of the combustion chamber 25] of Sautron ‘172 in view of Mackin with Sautron ‘171’s second bleed air supply 186b and third bleed air supply 186c, with the second and third controllable valves 184, that meet at a junction [a] downstream of the second and third controllable valves, and arrange them downstream of the combustion chamber, as taught by Mackin, in order to provide high pressure bleed air from different stages of the gas turbine to the turbomachine  (Sautron ‘171; [0051]).
Sautron ‘172 in view of Mackin and Sautron ‘171 does not teach the third bleed air supply includes a branch with a first leg and a second leg, separate from the first leg, with the first leg being fluidly couplable to the junction, the first and second compressors in serial flow arrangement, and an intercooler serially fluidly coupling a portion of the first compressor to a portion of the second compressor.
Dhingra teaches a turbo machine and 
the first and second compressors 12, 14 respectively, in serial flow arrangement (Fig. 1), and an intercooler 10 serially fluidly coupling a portion of the first compressor 12 to a portion of the second compressor 14 ([0019]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify the first compressor and second compressor 42b, 42a of Sautron ‘172 in view of Mackin and Sautron ‘171 with Dhingra’s the first and second compressors 12, 14 respectively, in serial flow arrangement (Fig. 1), and an intercooler 10 serially fluidly coupling a portion of the first compressor 12 to a portion of the second compressor 14, in order to lower the temperature of the compressed gas flowing through the HPC (Dhingra; [0019]).
Sautron ‘172 in view of Mackin, Sautron ‘171, and Dhingra does not teach the third bleed air supply includes a branch with a first leg and a second leg, separate from the first leg, with the first leg being fluidly couplable to the junction.
O'Toole teaches
the bleed air supply 44 includes a branch 45 with a first leg [d] and a second leg [e], separate from the first leg [d] (Annotated Fig. 3, below).

    PNG
    media_image2.png
    579
    728
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of O'Toole (US 10100733)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify Sautron ‘172 in view of Mackin, Sautron ‘171, and Dhingra’s third bleed air supply 186c with the third valve 184 and include O'Toole’s branch 45 with a first leg [d] and a second leg [e], separate from the first leg [d], and arrange the branch upstream of Sautron ‘172 in view of Mackin, Sautron ‘171, and Dhingra’s third controllable valve 184, in order to divert the hot bleed air towards the forward portion of nacelle to prevent ice formation (O'Toole; Col. 4, ll. 39-45).
Sautron ‘172 in view of Mackin, Sautron ‘171, Dhingra and O’Toole does not teach the third bleed air supply includes a branch with a first leg and a second leg … with the first leg being fluidly couplable to the junction.
However, Sautron ‘172 in view of Mackin, Sautron ‘171, Dhingra and O’Toole, comprises Sautron ‘171‘s third bleed air supply 186c that includes O’Toole’s branch 45 with a first leg [d] and a second leg [e], with the first leg [d] being fluidly couplable to the junction [a].

Claims 27-28, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron ‘172 in view of Mackin.
Regarding Claim 27, Sautron ‘172 teaches a combustion engine 12 (Figs. 2-3) comprising:
a combustion chamber 25;
a subsystem 48;
a first bleed air supply 34 fluidly coupled to a first fluid flow (via 34) from a portion of the combustion engine 12 that is upstream of the combustion chamber 25; 
a second bleed air supply 36 fluidly coupled to a second fluid flow (via 36) from a portion of the combustion engine 12 that is upstream of the combustion chamber 25 and selectively fluidly coupled (via valve 50) to the subsystem 48; 
and a turbomachine 38 comprising: 
a first compressor 42b that is selectively fluidly coupled (via valves 46 and 86) to the first fluid flow from the first bleed air supply 34 (Fig. 3);  
and a first turbine 40a that is selectively fluidly coupled (via valve 50) to the at least the second fluid flow from the second bleed air supply 36, with the first turbine 40a being mounted to a common shaft 41 with the first compressor 42b in serial flow arrangement (seen in Fig. 3).
Sautron ‘172 does not teach a second bleed air supply fluidly coupled to a second fluid flow from a portion of the combustion engine that is downstream of the combustion chamber
Mackin teaches
a second bleed air supply 262 fluidly coupled to a second fluid flow from a portion 222 of the combustion engine 200 that is downstream of the combustion chamber 214 ([0071]; Fig. 7.  Mackin teaches that the turbine 234 may receive bleed air (via the second bleed air supply 262) form a high pressure turbine 222.  Therefore this teaches a second bleed air supply 262 that is fluidly coupled to a second fluid flow from a portion 222 of the combustion engine 200 that is downstream of the combustion chamber 214).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second bleed air supply 36 of Sautron ‘172 with Mackin’s second bleed air supply 262 that is fluidly coupled to a second fluid flow from a portion 222 of the combustion engine 200 that is downstream of the combustion chamber 214, for the same reason as discussed in rejection of claim 1 above.
































Regarding Claim 28, Sautron ‘172 teaches 10 (Fig. 1) comprising: 
a gas turbine engine 12 having a fan section 22, compressor section 26, combustion section 25, and turbine section 27 in serial flow arrangement; 
an Environmental Control System (ECS) 48; 
a first bleed air supply 34 fluidly coupled to a first fluid flow (via 34) from a portion of the gas turbine engine 12 that is upstream of the combustion section 25; 
a second bleed air supply 36 fluidly coupled to a second fluid flow (via 36) from a portion of the gas turbine engine 12 that is upstream of the combustion section 25; 
and a turbomachine 38 comprising:  
a first compressor 42b that is selectively fluidly coupled (via valves 46 and 86) to the first fluid flow from the first bleed air supply 34 (Fig. 3);  
and a first turbine 40a that is selectively fluidly coupled (via valve 50) to the at least the second fluid flow from the second bleed air supply 36, with the first turbine 40a being mounted to a common shaft 41 with the first compressor 42b (seen in Fig. 3); 
wherein the first fluid flow (from 34) and the second fluid flow (from 36) are selectively fluidly coupled to the ECS 42 via the first compressor 42b (through valves 46 and 86) and the first turbine 40a (through valve 50), respectively.
Sautron ‘172 does not teach a second bleed air supply fluidly coupled to a second fluid flow from a portion of the combustion engine that is downstream of the combustion chamber
Mackin teaches
a second bleed air supply 262 fluidly coupled to a second fluid flow from a portion 222 of the gas turbine engine 200 that is downstream of the combustion section 214 ([0071]; Fig. 7.  Mackin teaches that the turbine 234 may receive bleed air (via the second bleed air supply 262) form a high pressure turbine 222.  Therefore this teaches a second bleed air supply 262 that is fluidly coupled to a second fluid flow from a portion 222 of the gas turbine engine 200 that is downstream of the combustion section 214).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second bleed air supply 36 of Sautron ‘172 with Mackin’s second bleed air supply 262 that is fluidly coupled to a second fluid flow from a portion 222 of the gas turbine engine 200 that is downstream of the combustion section 214, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 11, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 28 and Sautron ‘172 further teaches
the turbomachine further comprises a second turbine 40b mounted to the common shaft 41 and in serial flow arrangement with the first turbine 40a, with the second turbine 40b being fluidly coupled to at least one of the first bleed air supply 34 or second bleed air supply 36 (Fig. 3).
Regarding Claim 12, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 11, and Sautron ‘172 further teaches
the first bleed air supply 34 is fluidly coupled to the compressor section 26 and the second bleed 36 air supply is fluidly coupled to the compressor section 26 (Figs. 2-3).
Sautron ‘172 in view of Mackin, as discussed so far, does not teach the second bleed air supply is fluidly coupled to the turbine section.
Mackin further teaches
the bleed air supply 262 is fluidly coupled to the turbine section 222 ([0071]; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second bleed air supply 36 of Sautron ‘172 in view of Mackin with Mackin’s bleed air supply 262 that is fluidly coupled to the turbine section 222, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 13, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 11, and Sautron ‘172 further teaches
a turbo-ejector fluidly 44 coupling the first compressor 42b and the first turbine 40a, the turbo-ejector 44 comprising (Figs. 3 & 5): 
a venturi (venturi) fluidly coupled to the second turbine 40b and defining a throat 58; 
a tap (seen in Fig. 5) provided upstream of the throat 58 (seen in Fig. 5) and fluidly (via 72c) coupled to the first compressor 42b ; 
and an output (seen in Fig. 5) of fluidly coupled to the at least a portion of the ECS 48 (Figs. 3 & 5).
Regarding Claim 15, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 13, and Sautron ‘172 further teaches
a bypass 43 directly fluidly coupling the first turbine 40a to the turbo-ejector 44 (Fig. 3).
Regarding Claim 16, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 28, and Sautron ‘172 further teaches
the first turbine 40a is selectively fluidly coupled (via valves 46, 50) to the first bleed air supply 34 or the second bleed air supply 36 (Fig. 3).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron ‘172 in view of Mackin, and further in view of Dhingra. 
Regarding Claim 2, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 27, and Sautron ‘172 further teaches
the turbomachine 38 further comprises a second turbine 40b mounted to the common shaft 41 and in serial flow arrangement with the first turbine 40a, with the first turbine being 40a fluidly coupled to at least one of the first bleed air supply 34 or second bleed air supply 36 (Fig. 3).
Sautron ‘172 in view of Mackin does not teach a turbomachine comprising a second compressor in serial flow arrangement with the first compressor.
Dhingra teaches 
a turbomachine (in Fig. 1) comprising a second compressor 14 in serial flow arrangement with the first compressor 14 ([0019]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify the first compressor and second compressor 42b, 42a of Sautron ‘172 in view of Mackin with Dhingra’s the first and second compressors 12, 14 respectively, that area in serial flow arrangement, for the same reason as discussed in rejection of claim 1 above.

















































Regarding Claim 3, Sautron ‘172 in view of Mackin, and Dhingra teaches the invention as claimed and as discussed above for claim 2, and Sautron ‘172 further teaches
a turbo-ejector 44 fluidly coupling the second compressor 42a and the second turbine 40b (Fig. 3)
Regarding Claim 4, Sautron ‘172 in view of Mackin, and Dhingra teaches the invention as claimed and as discussed above for claim 3, and Sautron ‘172 further teaches
the turbo-ejector 44 comprises a venturi (venturi) defining a throat 58, with the venturi fluidly coupled to the second turbine 40b, and a tap upstream of the throat 58 (seen in Fig. 5), and the second compressor 42a is fluidly coupled (via 72c) to the tap (seen in Figs. 3 & 5) (Fig. 5).

Claims 7, 29, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron ‘172 in view of Mackin, and further in view of Sautron ‘171. 
Regarding Claim 7, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 27.  However, Sautron ‘172 in view of Mackin does not teach a third bleed air supply is coupled to a portion of the combustion engine downstream of the second bleed air supply and is selectively fluidly couplable to the first turbine, via a third controllable valve.
Sautron ‘171 (First interpretation) teaches
a third bleed air supply 186c is coupled to a portion of the combustion engine 12 upstream of the second bleed air supply 186b and is selectively fluidly couplable to the first turbine 140a, via a third controllable valve 184 (Annotated Fig. 4, below).

    PNG
    media_image1.png
    563
    803
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 4 of Sautron (US 2018/0057171 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify the second bleed air supply 36 [downstream of the combustion chamber 25] of Sautron ‘172 in view of Mackin with Sautron ‘171’s second bleed air supply 186b and third bleed air  supply 186c, both with controllable valves 184, with the second and third controllable valves 184, that meet at a junction [a] downstream of the second and third controllable valves, and arrange them downstream of the combustion chamber, as taught by Mackin, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 29, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 27, and Sautron ‘172 further teaches
a first controllable valve 46 selectively fluidly coupling the first bleed air supply 34 to the turbomachine 38 (Fig. 3);
a second controllable valve 50 selectively fluidly coupling the second bleed air supply 36 to the first turbine 38 (Fig. 3).
Sautron ‘172 in view of Mackin does not teach a third bleed air supply selectively fluidly coupled to a third fluid flow from a portion of the combustion engine downstream of where the second fluid flow is; and a third controllable valve selectively fluidly coupling the third bleed air supply to the first turbine; the third bleed air supply and the second bleed air supply meet at a junction downstream of the second controllable valve and the third controllable valve.
Sautron ‘171 (Second interpretation) teaches
a third bleed air supply 186c selectively fluidly coupled to a portion of the combustion engine 12 downstream (seen in Fig. 4) of where the second fluid flow (second flow from 186b) is; 
and a third controllable valve 184 selectively fluidly coupling the third bleed air supply 186c to the first turbine 140a ; 
the third bleed air supply 186c and the second bleed air supply 186b meet at a junction [b] downstream of the second controllable valve 184 and the third controllable valve 184 (Annotated Fig. 4, below).

    PNG
    media_image3.png
    564
    789
    media_image3.png
    Greyscale

Figure B:  Annotated Fig. 4 of Sautron (US 2018/0057171 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify the second bleed air supply 36 [downstream of the combustion chamber 25] of Sautron ‘172 in view of Mackin with Sautron ‘171’s second bleed air supply 186b and third bleed air  supply 186c, with the second and third controllable valves 184, that meet at a junction [b] downstream of the second and third controllable valves, and couple them downstream of the combustion chamber, as taught by Mackin, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 25, Sautron ‘172 in view of Mackin and Sautron ‘171 (Second interpretation)  teaches the invention as claimed and as discussed above for claim 29.  However, Sautron ‘172 in view of Mackin and Sautron ‘171, as discussed so far, does not teach a fluid path configured to selectively fluidly couple the first bleed air supply to the junction, via a first check valve; the first controllable valve, the second controllable valve, the third controllable valve and the first check valve are configured to selectively fluidly couple at least one of the first fluid flow, the second fluid flow, the third fluid flow, or a combination of at least two of the first fluid flow, the second fluid flow, or the third fluid flow.
Sautron ‘171 (Second interpretation) further teaches
a fluid path [c] (seen in annotated Fig. 4) configured to selectively fluidly couple the first bleed air supply 134 (Fig. 4) to the junction [b], via a first check valve 152 (in Fig. 4) (Annotated Fig. 4, below);

    PNG
    media_image3.png
    564
    789
    media_image3.png
    Greyscale

Figure B:  Annotated Fig. 4 of Sautron (US 2018/0057171 )
the first controllable valve 46, the second controllable valve 184 (on line 186b), the third controllable valve 184 (on line 186c) and the first check valve 152 are configured to selectively fluidly couple at least one of the first fluid flow 166 (in Fig. 4), the second fluid flow (flow from 186b), the third fluid flow (flow from 186c), or a combination of at least two of the first fluid flow, the second fluid flow, or the third fluid flow (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify Sautron ‘172 in view of Mackin and Sautron ‘171 and include a fluid path [c] configured to selectively fluidly couple the first bleed air supply 134 to the junction [b], via a first check valve 152, with the first controllable valve 46, the second controllable valve 184 (on line 186b), the third controllable valve 184 (on line 186c) and the first check valve 152 configured to selectively fluidly couple at least one of the first fluid flow 166 (in Fig. 4), the second fluid flow (flow from 186b), the third fluid flow (flow from 186c), or a combination of at least two of the first fluid flow, the second fluid flow, or the third fluid flow, for the same reason as discussed in rejection of claim 1 above.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron ‘172 in view of Mackin, and Sautron ‘171 (First Interpretation), and further in view of O'Toole. 































































Regarding Claim 8, Sautron ‘172 in view of Mackin and Sautron ‘171 (First interpretation)  teaches the invention as claimed and as discussed above for claim 7.  However, Sautron ‘172 in view of Mackin and Sautron ‘171, does not teach the third bleed air supply further includes a branch upstream of the third controllable valve, with a fourth controllable valve fluidly coupled to the branch.  
O'Toole teaches
the bleed air supply 44 further includes a branch 45 with a fourth controllable valve 56 fluidly coupled to the branch 45 (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify Sautron ‘172 in view of Mackin and Sautron ‘171’s third bleed air supply 186c with the third valve 184 and include O'Toole’s branch 45 with a fourth controllable valve 56, and arrange the branch upstream of Sautron ‘172 in view of Mackin and Sautron ‘171’s third controllable valve 184, for the same reason as discussed in rejection of claim 1 above.


































































Regarding Claim 9, Sautron ‘172 in view of Mackin, Sautron ‘171, and O'Toole teaches the invention as claimed and as discussed above for claim 8.  However, Sautron ‘172 in view of Mackin, Sautron ‘171, and O'Toole, as discussed so far, does not teach fourth controllable valve is fluidly coupled to a subsystem of the combustion engine.
O'Toole further teaches
fourth controllable valve 56 is fluidly coupled to a subsystem 42 of the combustion engine 8 (Col. 4, ll. 39-45; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify the fourth controllable valve 56 of Sautron ‘172 in view of Mackin, Sautron ‘171, and O'Toole and fluidly couple it to a subsystem 42 of the combustion engine 8, as taught by O'Toole, for the same reason as discussed in rejection of claim 1 above.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron ‘172 in view of Mackin, and further in view of Papa 10294873. 
Regarding Claim 23, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 27. However, Sautron ‘172 in view of Mackin, does not teach a pre-cooler provided within the combustion engine, the pre-cooler being thermally coupled to an upstream portion of the combustion engine and the second bleed air supply.  
Papa teaches
a pre-cooler 106 provided within the combustion engine (within engine core 152), the pre-cooler 106 being thermally coupled to an upstream portion 42 (seen in Fig. 3) of the combustion engine 20 and the bleed air supply 142 (Col. 6, l. 64-Col. 7, l. 19; Fig. 3.  Conduit 142 is the bleed air supply that removes the air from within the combustion engine and removes it to the outside of the combustion engine).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify the second bleed air supply 36 of Sautron ‘172 in view of Mackin to include a pre-cooler 106 provided within the combustion engine (within engine core 152), the pre-cooler 106 being thermally coupled to an upstream portion 42 of the combustion engine 20 and the bleed air supply 142, as taught by Papa, and arrange it within Sautron ‘172 turbine section 27 of the gas turbine engine 12, in order to cool the bleed air that is being delivered to ECS  (Papa; Col. 6, ll. 11-14).
Regarding Claim 31, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 28, and Sautron ‘172 further teaches
the gas turbine engine 12 comprises: a fan section 22 ; a bypass air duct 43 (seen but not labeled in Fig. 2) including a fluid (shown by arrow) from the fan section 22 ([0029]; Fig. 2)
Sautron ‘172 in view of Mackin does not teach a pre-cooler provided within the bypass air duct and thermally coupled to the fluid from the fan section and fluidly coupled to the second bleed air supply.
Papa teaches
a pre-cooler 106 is provided within the bypass air duct (seen in Fig. 3) and thermally coupled to the fluid from the fan section 42 and fluidly coupled to the second bleed air supply 142 (Col. 6, l. 64-Col. 7, l. 19; Fig. 3).












































































It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify Sautron ‘172 in view of Mackin and include a pre-cooler 106 arranged within the bypass air duct and thermally coupled to the fluid from the fan section 42 and fluidly coupled to the second bleed air supply 142, so that it can receive the air from the bypass duct, as taught by Papa, for the same reason as discussed in rejection of claim 23 above.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sautron ‘172 in view of Mackin, as applied to claim 28, and further in view of O'Toole. 
Regarding Claim 32, Sautron ‘172 in view of Mackin teaches the invention as claimed and as discussed above for claim 28, and Sautron ‘172 further teaches
the second bleed air supply 36 is selectively couplable (via valve 50) to the first turbine 40a (Fig. 3).
Sautron ‘172 in view of Mackin does not teach the gas turbine engine further comprises a subsystem and wherein the second bleed air supply is selectively couplable to the subsystem and the first turbine.
O'Toole teaches
the gas turbine engine 8 comprises a subsystem 42 and the bleed air supply 44 includes a branch 45 with a fourth controllable valve 56 coupled to a subsystem 42 (Col. 4, ll. 39-45; Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify Sautron ‘172 in view of Mackin’s second bleed air supply 36 with valve 50 and include O'Toole’s branch 45 with a fourth controllable valve 56 coupled to a subsystem 42, and arrange the branch upstream of Sautron ‘172 in view of Mackin’s valve 50, for the same reason as discussed in rejection of claim 1 above.

Claims 27 and 30, (Second interpretation) are rejected under 35 U.S.C. 103 as Sautron ‘172 in view of Mackin, and further in view of and further in view of O'Toole.



















































Regarding Claim 27 (Second interpretation), Sautron ‘172 teaches a combustion engine 12 (Figs. 2-3) comprising:
a combustion chamber 25;
a first bleed air supply 34 fluidly coupled to a first fluid flow (via 34) from a portion of the combustion engine 12 that is upstream of the combustion chamber 25; 
a second bleed air supply 36 fluidly coupled to a second fluid flow (via 36) from a portion of the combustion engine 12 that is upstream of the combustion chamber 25 and selectively fluidly coupled (via valve 50) to the subsystem 48; 
and a turbomachine 38 comprising: 
a first compressor 42b that is selectively fluidly coupled (via valves 46 and 86) to the first fluid flow from the first bleed air supply 34 (Fig. 3);  
and a first turbine 40a that is selectively fluidly coupled (via valve 50) to the at least the second fluid flow from the second bleed air supply 36, with the first turbine 40a being mounted to a common shaft 41 with the first compressor 42b in serial flow arrangement (seen in Fig. 3).
Sautron ‘172 does not teach a subsystem; and a second bleed air supply fluidly coupled to a second fluid flow from a portion of the combustion engine that is downstream of the combustion chamber
Mackin teaches
a second bleed air supply 262 fluidly coupled to a second fluid flow from a portion 222 of the combustion engine 200 that is downstream of the combustion chamber 214 ([0071]; Fig. 7.  Mackin teaches that the turbine 234 may receive bleed air (via the second bleed air supply 262) form a high pressure turbine 222.  Therefore this teaches a second bleed air supply 262 that is fluidly coupled to a second fluid flow from a portion 222 of the combustion engine 200 that is downstream of the combustion chamber 214).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second bleed air supply 36 of Sautron ‘172 with Mackin’s second bleed air supply 262 that is fluidly coupled to a second fluid flow from a portion 222 of the combustion engine 200 that is downstream of the combustion chamber 214, for the same reason as discussed in rejection of claim 1 above.
Sautron ‘172 in view of Mackin does not teach a subsystem.
O'Toole teaches
combustion engine 8 comprises a subsystem 42 and the bleed air supply 44 includes a branch 45 with a fourth controllable valve 56 coupled to a subsystem 42 (Col. 4, ll. 39-45; Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify Sautron ‘172 in view of Mackin’s second bleed air supply 36 with valve 50 and include O'Toole’s branch 45 with a fourth controllable valve 56 coupled to a subsystem 42, and arrange the branch upstream of Sautron ‘172 in view of Mackin’s valve 50, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 30 (Second interpretation), Sautron ‘172 in view of Mackin and O’Toole teaches the invention as claimed and as discussed above for claim 27.  However, Sautron ‘172 in view of Mackin and O’Toole, as discussed so far, does not teach the second bleed air supply further includes a branch with a first leg and a second leg, with the first leg being fluidly couplable to the first turbine and the second leg being fluidly couplable to the subsystem.
O’Toole further teaches 
the bleed air supply 44 includes a branch 45 with a first leg [d] and a second leg [e], the second leg [e] being fluidly couplable to the subsystem 42 (Col. 4, ll. 39-45; Annotated Fig. 3, below).

    PNG
    media_image2.png
    579
    728
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of O'Toole (US 10100733)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the  claimed invention to modify Sautron ‘172 in view of Mackin and O’Toole’s second bleed air supply 36 with valve 50 and include O'Toole’s branch 45 with a first leg [d] and a second leg [e], the second leg [e] being fluidly couplable to the subsystem, and arrange the branch upstream of Sautron ‘172 in view of Mackin and O’Toole’s valve 50, for the same reason as discussed in rejection of claim 1 above.
Sautron ‘172 in view of Mackin and O’Toole does not teach the second bleed air supply further includes a branch with a first leg and a second leg, with the first leg being fluidly couplable to the first turbine and the second leg being fluidly couplable to the subsystem.
However, Sautron ‘172 in view of Mackin and O’Toole comprises Sautron ‘172 ‘s second bleed air supply 36 that includes O’Toole’s branch 45 with a first leg [d] and a second leg [e], with the first leg [d] being fluidly couplable to the first turbine 40a and the second leg [e] being fluidly couplable to the subsystem 42.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection, however applying the same prior art as in the previous Office Action.
Applicant's arguments, filed on 06/29/2022, with respect to 35 U.S.C. 103 rejections of claims 1-4, 7-16 and 21-26 have been considered but they do not apply to the new combination of the previously applied prior art in the current rejection, necessitated by Applicant’s Amendment. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741